Citation Nr: 0915893	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-33 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, 
Kansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses on September 4, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from November 
1968 to November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
decision by the Department of Veterans Affairs (VA) Medical 
Center in Wichita, Kansas.  The Veteran had a hearing before 
the undersigned Board Member in March 2009.  A transcript of 
that hearing is contained in the record.  


REMAND

The Veteran in this case seeks payment or reimbursement for 
treatment at Susan B. Allen Memorial Hospital in El Dorado, 
Kansas, on September 4, 2006.  At his March 2009 hearing, the 
Veteran stated that he entered the hospital because he was 
looking for a payphone to call home.  The Veteran stated that 
he was feeling weak and staggering before arriving at the 
hospital, and was looking for transportation home after being 
released from jail.  The record shows the Veteran was 
admitted upon his entrance to the hospital around 7:00 P.M. 
and diagnosed with hyperglycemia.  He was released later that 
evening.

The primary issue upon remand is whether VA treatment was 
feasibly available to the Veteran.  A VA treatment center is 
not "feasibly available" if the urgency of the veteran's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. § 17.53 (2008).  This determination 
should be made in the context of whether an attempt to use a 
VA or federal facility would be reasonable, sound, wise or 
practical.  38 C.F.R. § 17.120 (2008).

In this case, VA opinions from February 2007 and May 2007 
stated that VA facilities were feasibly available to the 
Veteran.  However, they also indicate that the nearest VA was 
24 miles away.  The author of the May 2007 opinion states 
that the Veteran could have been seen in a clinic, but a 
specific location is not named.  Thus, the Board seeks 
clarification regarding what VA facilities were available to 
the Veteran around 7 P.M. on September 4, 2006.  

The Board also finds conflicting evidence as to whether the 
Veteran's treatment constituted a medical emergency.  The 
February 2007 VA opinion states that a prudent layperson in 
the Veteran's position would think that delay in seeking 
medical treatment would have been hazardous to life or 
health.  When posed the same question, the May 2007 VA 
reviewer took the opposite view.  Neither opinion offers any 
reasoning and neither author had the benefit of the Veteran's 
testimony when making an opinion.  Thus, the Board finds that 
a new opinion is warranted.    

Accordingly, the case is REMANDED for the following action:

1. Determine the nearest VA facility that 
would have been available to the Veteran 
on September 4, 2006, in or around Susan 
B. Allen Memorial Hospital in El Dorado, 
Kansas.  If the nearest facility is a VA 
outpatient clinic, determine whether it 
would have been open and available at 7 
P.M. on the specified date.  If the 
nearest VA facility is the VA Medical 
Center in Wichita, determine whether this 
facility could have treated the Veteran 
given his condition at 7 P.M. on the 
specified date.    

2. Obtain a physician's medical opinion as 
to whether the Veteran's condition on 
September 4, 2006, constituted a medical 
emergency.  The record, including a copy 
of this REMAND, must be made available to 
the examiner for review.  In making a 
determination, the opining physician 
should state whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that a prudent layperson 
in the Veteran's position would have 
thought delay in seeking medical treatment 
would have been hazardous to life or 
health.  An explanation should be provided 
for all opinions given.  If an opinion 
cannot be provided without resorting to 
speculation, the physician should clearly 
state so and state why this is so.  

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

